Citation Nr: 1440577	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  12-25 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to August 17, 2007, for the grant of service connection for PTSD.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from November 1963 to October 1965.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the VA RO in San Juan, Puerto Rico, which granted the Veteran's claim of entitlement to service connection for PTSD and assigned a 50 percent disability evaluation, effective August 17, 2007.

The Board notes that the August 2008 statement of the case (SOC) also included the issue of entitlement to service connection for alcohol dependence in remission, anxiety disorder, not otherwise specified, which the Veteran appealed.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matters of service connection for psychiatric disabilities other than PTSD diagnosed are part and parcel of a service connection for PTSD claim.  As such, the Board finds that the July 2011 grant of service connection for PTSD encompassed all of the Veteran psychiatric symptoms, to include anxiety and alcohol dependence.  Moreover, the July 2011 rating decision noted that this grant was considered a total grant of the benefits sought on appeal, and the Veteran has never indicated that he wished to continue on separately with his claim for service connection for alcohol dependence in remission, anxiety disorder, not otherwise specified.  Therefore, the Board finds that that issue has been resolved.

In the case of Rice v. Shinseki, the Court held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Veteran was denied entitlement to TDIU in a January 2014 rating decision.  In an April 2014 statement, the Veteran essentially indicated that he disagreed with this denial and believed that he should be granted TDIU.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

In a January 2014 statement, the Veteran withdrew his request for a local hearing.  He has not requested that this hearing be rescheduled.

The Veteran was issued a SOC in January 2014 pertaining to the issue of entitlement to service connection for ischemic heart disease claimed as a result of exposure to herbicides.  However, as the Veteran indicated in a January 2014 statement that he was withdrawing his appeal of this claim, this issue is not currently on appeal before the Board. 

The Board has reviewed the Veteran's physical claims file, as well as his electronic file to insure a complete review of the evidence in this case. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by complaints of social isolation, depression, feelings of panic, obsessional rituals, impaired memory, and difficulty in establishing and maintaining effective relationships.

2.  The first evidence of record indicating that the Veteran filed a claim for service connection for PTSD was received by VA on August 17, 2007.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an effective date prior to August 17, 2007, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in September 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

Additionally, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  Requests for Social Security Administrations (SSA) records revealed that these records were destroyed.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The Veteran was provided VA examinations which addressed the claims on appeal in February 2008, February 2010, and August 2012.  There is no objective evidence indicating that there has been a material change in the severity of his service-connected PTSD since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds these examination reports to be thorough and adequate upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an initial disability evaluation in excess of 50 percent for service-connected PTSD.

The Veteran is seeking entitlement to an increased evaluation for his service-connected PTSD, which is evaluated as 50 percent disabling, effective August 17, 2007. 

The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

[The regulations rating psychiatric disorders was recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board such as this one.  See 79 Fed. Reg. 45093 (August 4, 2014).]

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.  

The Board has reviewed all pertinent evidence of record. 

Specifically, in a private psychologist expert report from May 2007, the Veteran reported a history of alcoholism and indicated that he had belonged to Alcoholic Anonymous since March 12, 2006.  The Veteran was noted as anxious, tense, fearful, sad, and hopeless.  It was difficult for him to stay focused.  His anxiety was uncontrollable and made him jump from one topic to the next. 

The Veteran underwent a VA examination in February 2008, at which he described forgetfulness and lapses in concentration.  The examiner noted that the Veteran was clean, neatly groomed, and appropriately dressed.  His psychomotor activity was unremarkable.  His speech was unremarkable, spontaneous, slow, and coherent.  The Veteran's affect was normal, and his attitude was cooperative.  The Veteran's orientation was intact to person, time, and place.  His attention was intact.  His thought process was unremarkable.  He was preoccupied with one or two topics and had sleep impairment.  He had no delusions, hallucinations, inappropriate behavior, panic attacks, suicidal thoughts, or homicidal thoughts.  He had obsessive/ritualistic behavior, in that he referred to have a specific routine that he follows each day.  He had good impulse control with no episodes of violence.  He was able to maintain minimum personal hygiene.  His recent and immediate memory were mildly impaired.  His GAF score was 75.

The Veteran underwent another VA examination in February 2010, at which he indicated that he had not had any hospitalizations or outpatient treatment for a mental disorder.  The Veteran reported feeling tense and anxious.  He denied a history of suicide attempts and reported hunting as a leisure activity.  He reported a history of violence/assaultiveness.  Specifically, he turned physically aggressive towards a group of men who assaulted his friend.  He lived with his wife of 24 years in his own home and retired 8 years prior.  He had been abstinent from alcohol since October 2009.  He was noted as clean, casually dressed, restless, tense, suspicious, guarded, and constricted.  He was easily distracted.  His orientation was intact to person, time, and place.  With regard to thought process, the Veteran was noted as having an overabundance of ideas circumstantiality.  He had a preoccupation with one or two topics.  He understood the outcome.  He partially understood that he had a problem.  He denied delusions and hallucinations.  He reported sleep impairment and panic attacks.  He did not report suicidal and homicidal thoughts, obsessive/ritualistic behavior, or inappropriate behavior.  The Veteran was able to maintain minimal personal hygiene.  The Veteran's impulse control was fair.  He had no episodes of violence.  The Veteran seemed easily provoked to anger.  His memory was noted as normal.  The Veteran's GAF score was recorded at 45.  The examiner noted that the Veteran separated from his job for unrelated reasons. 

In a private psychologist expert report from March 2012, it was noted that the Veteran's condition was severe and had caused irreversible damage to his daily life.  It was noted that the Veteran had judgment and concentration problems, and that he was a shy, reserved, solitary, depressive, and negative individual.  In a letter he wrote, the Veteran affirmed that he had had suicidal ideas.  The Veteran reported that he had had obsessive rituals that interfered with his routine daily activities.  The psychologist noted that the Veteran's words were illogical and irrelevant and that he had memory difficulty.  He reported that he continuously felt panic and depression that affected his ability to function independently.  The Veteran reported that he wore the same clothes every day and that his wife constantly had to remind him to use deodorant and cologne.  He reported anxiety and panic in group situations.  He indicated that he preferred to be alone and isolated.  He reported that he could not establish and maintain effective personal relationships.    

In August 2012, the Veteran underwent another VA examination, at which he was noted as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he maintained good marital relations and described his wife as very supportive.  He reported no significant interpersonal relation difficulties but also reported that he was isolated.  The Veteran reported working as a recruiter at a federal health program for 21 years and that he retired due to eligibility by duration of work.  The Veteran reported episodes of irritability, isolation, sleeping difficulties, nightmares, and an inability to tolerate crowed spaces.  The examiner noted that the Veteran was cooperative and had adequate hygiene.  He was alert, aware of the situation, and in contact with reality.  There was no evidence of psychomotor retardation or agitation.  His speech was clear with appropriate volume and goal directed.  His mood was mildly anxious and affect was appropriate to mood.  He was in full contact with reality with no evidence of delusions or hallucinations.  He denied suicidal or homicidal ideations or plans.  He presented some recent memory difficulties but otherwise cognitive functions were preserved.  Insight and judgment were superficial.  The Veteran's symptoms were noted to include anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  His GAF score was recorded at 45.  

Upon review of the claims file, the Board does not find that the evidence reflects that the Veteran's PTSD warrants an evaluation in excess of 50 percent for any period of time on appeal.  While the Veteran has reported obsessional rituals which interfere with routine activities and difficulty in adapting to stressful circumstances, a 50 percent rating is not warranted because the evidence does not show deficiencies in most areas due to symptoms comparable to intermittently illogical, obscure, or irrelevant speech; spatial disorientation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; suicidal ideation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships. 

The Board acknowledges that the March 2012 private psychologist report reflects more severe symptoms, such as suicidal thoughts, poor personal hygiene, illogical and irrelevant speech, and continuous panic and depression that affect his ability to function independently.  However, these symptoms are simply not supported by any of the 3 VA examination reports or anywhere else in the record.  At all 3 VA examinations, the Veteran denied suicidal thoughts, his hygiene was noted as adequate, and there were no problems noted with his speech.  While the Veteran was noted as experiencing panic and depression, there was no indication in these examination reports, or anywhere else in the record, of specifically how his feelings of depression and panic affected his ability to function independently.  It was noted in the August 2012 VA examination report that the Veteran retired from his job after 21 years due to eligibility by duration of work and that he maintained good marital relations.  Therefore, while the Veteran has reported difficulty maintaining effective relationships and social isolation, he has managed to maintain a relationship with his wife, he could obviously maintain work relations effectively enough to work until he was eligible to retire, and it was specifically noted in the August 2012 VA examination report that he had no significant interpersonal relation difficulties.  Furthermore, the Veteran's feeling of panic, impaired memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships are symptoms contemplated by his 50 percent evaluation for this time period.  As such, the Board finds that the evidence does not support an evaluation in excess of 50 percent for any period of time on appeal.

The Board notes that the Veteran's GAF score was recorded at 45 and 75 during the period of time on appeal.  According to the GAF scale, scores ranging from 41 to 50 can reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 47.  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV at 47.  While a GAF score of 45 can reflect serious symptoms, the Board finds that, when reviewed in the context of the symptoms recorded in the VA examination reports, the Veteran's disability picture is adequately compensated at the 50 percent level for the period of time on appeal.  As discussed above, the Veteran's PTSD simply does not manifest with symptoms indicative of a 70 percent evaluation for this period of time.

In summary, the Board concludes that the preponderance of the evidence is against the claim for a rating higher than 50 percent for any period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Fenderson, supra.

2.  Entitlement to an effective date prior to August 17, 2007, for the grant of service connection for PTSD.

The Veteran claims that an earlier effective date, prior to August 17, 2007, should be assigned for the grant of service connection for PTSD.  Essentially, in the August 2014 Appellant's Brief, it was argued that the effective date for the grant of service connection for PTSD should be prior to August 17, 2007, as the Veteran had previously filed a claim for service connection for a mental health condition that was the initial manifestation of his current PTSD.

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2013).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(ii), (r) (2013).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2013).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the evidence of record reflects that a claim for service connection for a nervous condition was denied in a March 1980 rating decision.  Subsequently, a statement of the case (SOC) was issued with respect to this claim in April 1980.  There is no evidence of record reflecting that the Veteran submitted a timely substantive appeal with regard to this SOC.  The Veteran did not submit another claim for a psychiatric disability of any kind until August 17, 2007, when he submitted his claim for service connection for PTSD.  

With regard to the Veteran's August 17, 2007, claim, the RO adjudicated this claim as a new claim for service connection, as opposed to an application to reopen his previously denied claim for service connection for a nervous condition.  Regardless of how this claim was adjudicated, the evidence of record does not support an effective date earlier than August 17, 2007. 

As noted above, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  
The Board has considered the Veteran's argument that he should be awarded service connection for PTSD prior to August 17, 2007, as he had previously filed a claim for a mental health condition that he contended was the initial manifestation of his current PTSD.  However, the Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation.  In this case, the Veteran did not file a claim for service connection for a psychiatric disability of any kind within 1 year of separation from service.  His original claim for service connection for a nervous condition was denied in March 1980.  Subsequent to this denial, the Veteran did not submit a new claim for service connection or an application to reopen a previously denied claim for service connection for a psychiatric disability of any kind, to include PTSD, until August 17, 2007.  

While the Veteran now argues that his 1980 claim encompassed PTSD, there is no indication that PTSD was actually diagnosed at that time, nor has he claimed such.  Rather, there was no psychiatric diagnosis at that time.  His lay statements are not competent to establish he had PTSD in 1980 or that his symptoms at that time were indicative of the later-diagnosed PTSD.  See Young v. McDonald, No. 13-7116 (Fed. Cir., September 8, 2014).

As such, the Board must conclude that an effective date earlier than August 17, 2007, is not warranted.

3.  Extraschedular Rating

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

In this case, the record reflects that the manifestations of the Veteran's service-connected PTSD are contemplated by the schedular criteria of the rating currently assigned.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his PTSD.  There is nothing unusual or exceptional about the symptoms he has due to this condition.  The Veteran's service-connected PTSD is manifested by complaints of isolation, depression, feelings of panic, obsessional rituals, impaired memory, and difficulty in establishing and maintaining effective relationships.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and the disability rating is based on the overall severity and frequency of the disability, to include subjective complaints.  

Additionally, there is no indication that the average industrial impairment from the Veteran's disability would be to such a degree as to warrant the assignment of a higher rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

The Board has considered that, according to Johnson, a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As such, for purposes of this determination, further consideration of the Veteran's other service-connected disabilities need not be considered at this time with regard to referral for extra-schedular consideration.


ORDER

Entitlement to an initial disability evaluation in excess of 50 percent for service- PTSD is denied.

Entitlement to an effective date prior to August 17, 2007, for the grant of service connection for PTSD is denied.


REMAND

As discussed above, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Due to the Veteran's assertions regarding TDIU, entitlement to TDIU has been raised by the record as part of the claim on appeal for a higher rating for PTSD.

However, as the claim for entitlement to TDIU was not included in a SOC or a supplemental statement of the case (SSOC), this issue should be remanded in order to notify the Veteran that this issue has been taken by the Board as on appeal and to afford the Veteran a SSOC. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the claim for entitlement to TDIU.  If the benefit sought on appeal remains denied, he and his representative should be provided a SSOC on this issue.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


